FILED
                            NOT FOR PUBLICATION                            APR 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50181

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03103-LAB

  v.
                                                 MEMORANDUM*
FLAVIO GUTIERREZ RUBIO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Flavio Gutierrez Rubio appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gutierrez Rubio contends that the district court erred in denying his request

for a minor role adjustment under U.S.S.G. § 3B1.2(b) by failing to conduct a full

inquiry into the applicability of the adjustment, and by misapplying the Guideline.

We review the district court’s interpretation of the Guidelines de novo, its

application of the Guidelines to the facts of the case for abuse of discretion, and its

factual determination that a defendant is not a minor participant for clear error. See

United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014), cert. denied, 135 S.

Ct. 1467 (2015). Contrary to Gutierrez Rubio’s contention, the record reflects that

the district court conducted an individualized analysis of his role in the offense,

understood and applied the correct legal standard, properly considered the totality

of the circumstances, and did not rely on improper factors in denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A), (C); Hurtado, 760 F.3d at 1068-69.

Moreover, the district court did not clearly err by finding that Gutierrez Rubio did

not play a minor role in the offense. See Hurtado, 760 F.3d at 1069.

      AFFIRMED.




                                           2                                     14-50181